Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.34% 2.32% GVULSUP113 Supplement Dated February 12, 2016 to Prospectus Dated May 1, 2015 for Group Variable Universal Life Insurance This document is a supplement to the prospectus dated May 1, 2015 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that Prudential offers to you.This supplement is not a complete prospectus, and must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates.In this supplement, we describe the Funds that are available to you under the Group Contract and Certificates. TABLE OF CONTENTS Page Total Annual Fund Operation Expenses 3 The Funds 3 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Advanced Series Trust: AST Cohen & Steers Realty Portfolio Appendix 1 AST Neuberger/LSV Mid-Cap Value Portfolio Appendix 2 American Century Variable Portfolio, Inc.: American Century VP Balanced Fund Appendix 3 American Century VP International Fund Appendix 4 American Century VP Value Fund Appendix 5 Deutsche Variable Series Ii: Deutsche Government & Agency Securities VIP Appendix 6 Deutsche High Income VIP Appendix 7 Deutsche Small Mid Cap Value VIP Appendix 8 Deutsche Unconstrained Income VIP Appendix 9 Dreyfus Variable Investment Fund: Dreyfus VIF – International Equity Portfolio Appendix 10 Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value VIP Fund Appendix 11 Templeton Developing Markets VIP Fund Appendix 12 Templeton Foreign VIP Fund Appendix 13 Templeton Global Bond VIP Fund Appendix 14 Invesco: Invesco V.I. Core Equity Fund Appendix 15 Invesco V.I. Government Securities Fund Appendix 16 Invesco V.I. International Growth Fund Appendix 17 Invesco V.I. Managed Volatility Fund Appendix 18 Invesco V.I. Small Cap Equity Fund Appendix 19 Janus Aspen Series: Janus Aspen Enterprise Portfolio Appendix 20 Janus Aspen Global Research Portfolio Appendix 21 Janus Aspen Overseas Portfolio Appendix 22 JPMorgan Insurance Trust: JPMorgan Insurance Trust Core Bond Portfolio Appendix 23 JPMorgan Insurance Trust Intrepid Mid-Cap Portfolio Appendix 24 JPMorgan Insurance Trust Small Cap Core Portfolio Appendix 25 JPMorgan Insurance Trust U.S. Equity Portfolio Appendix 26 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix 27 Lazard Retirement International Equity Portfolio Appendix 28 Lazard Retirement US Small-Mid Cap Equity Portfolio Appendix 29 MFS® Variable Insurance Trust: MFS®Research Series Appendix 30 MFS®Total Return Bond Series Appendix 31 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT International Equity Portfolio Appendix 32 Neuberger Berman AMT Large Cap Value Portfolio Appendix 33 Neuberger Berman AMT Short Duration Bond Portfolio Appendix 34 Neuberger Berman AMT Socially Responsive Portfolio Appendix 35 PIMCO Variable Insurance Trust: PIMCO All Asset Portfolio Appendix 36 PIMCO Long-Term U.S. Government Portfolio Appendix 37 Prudential Series Fund: PSFConservative Balanced Portfolio Appendix 38 PSFDiversified Bond Portfolio Appendix 39 PSFEquity Portfolio Appendix 40 PSFFlexible Managed Portfolio Appendix 41 PSFGlobal Portfolio Appendix 42 PSFGovernment Income Portfolio Appendix 43 PSFHigh Yield Bond Portfolio Appendix 44 PSFJennison Portfolio Appendix 45 PSFJennison 20/20 Focus Portfolio Appendix 46 PSFMoney Market Portfolio Appendix 47 PSFNatural Resources Portfolio Appendix 48 PSFSmall Capitalization Stock Portfolio Appendix 49 PSFStock Index Portfolio Appendix 50 PSFValue Portfolio Appendix 51 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 52 T. Rowe Price New America Growth Portfolio Appendix 53 T. Rowe Price Personal Strategy Balanced Portfolio Appendix 54 T. Rowe Price International Series, Inc.: T. Rowe Price International Stock Portfolio Appendix 55 2 The following table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Funds.More detail concerning each Fund’s fees and expenses as well as objective and investment strategy is contained in this document and in the prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 2.32% Additional Risks Associated with the Variable Investment Options This Contract offers Variable Investment Options that invest in Funds offered through the Advanced Series Trust (“AST”).These Variable Investment Options have the prefix AST.The AST Variable Investment Options are also available in variable annuity contracts we offer.Some of these variable annuity contracts offer optional living benefits that utilize a predetermined mathematical formula (the “formula”) to manage the guarantees offered in connection with those optional benefits.The formula monitors each contract owner’s account value daily and, if necessary, will systematically transfer amounts among investment options.The formula transfers funds between the Variable Investment Options for those variable annuity contracts and an AST bond portfolio sub-account (those AST bond portfolios are not available in connection with the life contracts offered through this prospectus). You should be aware that the operation of the formula in those variable annuity contracts may result in large-scale asset flows into and out of the underlying Funds that are available with your Contract. These asset flows could adversely impact the underlying Funds, including their risk profile, expenses and performance. Because transfers between the Variable Investment Options and the AST bond sub-account can be frequent and the amount transferred can vary from day to day, any of the underlying Funds could experience the following effects, among others: (a) a Fund’s investment performance could be adversely affected by requiring a subadvisor to purchase and sell securities at inopportune times or by otherwise limiting the subadvisor’s ability to fully implement the Fund’s investment strategy; (b) the subadvisor may be required to hold a larger portion of assets in highly liquid securities than it otherwise would hold, which could adversely affect performance if the highly liquid securities underperform other securities (e.g., equities) that otherwise would have been held; and (c) a Fund may experience higher turnover than it would have experienced without the formula, which could result in higher operating expense ratios and higher transaction costs for the Fund compared to other similar funds. The efficient operation of the asset flows among Funds triggered by the formula depends on active and liquid markets. If market liquidity is strained, the asset flows may not operate as intended. For example, it is possible that illiquid markets or other market stress could cause delays in the transfer of cash from one fund to another fund, which in turn could adversely impact performance. Before you allocate to the Variable Investment Options with the AST Portfolios listed below, you should consider the potential effects on the Funds that are the result of the operation of the formula in the variable annuity contracts that are unrelated to your Contract.Please work with your financial professional to determine which Variable Investment Options are appropriate for your needs. The Funds This Contract offers Funds managed by AST Investment Services, Inc. and/orPrudential Investments LLC, both of which areaffiliated companies of Prudential Life Insurance Company of America (“Affiliated Funds”) and Funds managed by companies not affiliated with Prudential Life Insurance Company of America ("Unaffiliated Funds"). Prudential Life Insurance Company of America and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which Funds to offer through the Contract. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or 3 more subadvisers that conduct day to day management. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies.We consider those subadviser factors in determining which Funds to offer under the Contract.Also, in some cases, we offer Funds based on the recommendations made by selling broker-dealer firms.These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Account Value to the sub-accounts that invest in these Portfolios. Allocations made to all AST Portfolios benefit us financially. Please see "Service Fees Payable to Prudential" following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. In addition, we may consider the potential risk to us of offering a fund in light of the benefits provided by the Contract. Prudential Investments LLC (“PI”) serves as investment manager of the Prudential Series Fund and certain Funds of the Advanced Series Trust (AST).Prudential Investments LLC and AST Investment Services, Inc. serve as co-investment managers of the other Funds of AST. The investment management agreements for The Prudential Series Fund and the Advanced Series Trust provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Variable Investment Option Investment Objective Summary Sub-Adviser Affiliated Funds ADVANCED SERIES TRUST AST Cohen & Steers Realty Portfolio Seeks to maximize total return through investment in real estate securities. Cohen & Steers Capital Management, Inc. AST Neuberger/LSV Mid- Cap Value Portfolio Seeks capital growth. LSV Asset Management; Neuberger Berman Investment Advisers LLC PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio – Class I Seeks total investment return consistent with a conservatively managed diversified portfolio. Prudential Investment Management, Inc.; Quantitative Management Associates PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. Prudential Investment Management, Inc. PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio – Class I Seeks total return consistent with an aggressively managed diversified portfolio Prudential Investment Management, Inc.; Quantitative Management Associates 4 Variable Investment Option Investment Objective Summary Sub-Adviser Affiliated Funds PRUDENTIAL SERIES FUND PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory LLC;LSV Asset Management; T. Rowe Price Associates, Inc.; Quantitative Management Associates LLC; William Blair & Company, LLC PSF Government Income Portfolio – Class I Seeks a high level of income over the long term consistent with the preservation of capital. Prudential Investment Management, Inc. PSF High Yield Bond Portfolio – Class I Seeks high total return. Prudential Investment Management, Inc. PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Jennison 20/20 Focus Portfolio –Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Money Market Portfolio – Class I Seeks maximum current income that is consistent with the stability of capital and the maintenance of liquidity. Prudential Investment Management, Inc. PSF Natural Resources Portfolio – Class I Seeks long term growth of capital. Allianz Global Investors U.S. LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates, LLC PSF Stock Index Portfolio – Class I Seeks investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates, LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Variable Investment Option Investment Objective Summary Investment Adviser/Sub-adviser Unaffiliated Funds AMERICAN CENTURY VARIABLE PORTFOLIO, INC. American Century VP Balanced Fund – Class I Seeks long-term capital growth and current income by investing approximately 60% of its assets in equity securities and the remainder in bonds and other fixed-income securities. American Century Investment Management, Inc. American Century VP International Fund – Class I Seeks capital growth. American Century Investment Management, Inc. American Century VP Value Fund – Class I Seeks long-term capital growth.Income is a secondary objective. American Century Investment Management, Inc. DEUTSCHE VARIABLE SERIES II Deutsche Government & Agency Securities VIP – Class A1 Seeks high current income consistent with preservation of capital. Deutsche Asset & Wealth Management Deutsche High Income VIP – Class A2 Seeks to provide a high level of current income. Deutsche Asset & Wealth Management 5 Variable Investment Option Investment Objective Summary Investment Adviser/Sub-adviser Unaffiliated Funds DEUTSCHE VARIABLE SERIES II Deutsche Small Mid Cap Value VIP– Class A3 Seeks long-term capital appreciation. Deutsche Asset & Wealth Management Deutsche Unconstrained Income VIP – Class A4 Seeks a high total return. Deutsche Asset & Wealth Management DREYFUS VARIABLE INVESTMENT FUND Dreyfus International Equity Portfolio – Initial Shares Seeks capital growth. The Dreyfus Corporation/Newton Capital Management, Ltd. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Franklin Small Cap Value VIPFund – Class 2 Seeks long-term total return. Franklin Advisory Services, LLC Templeton Developing Markets VIP Fund – Class 2 Seeks long-term capital appreciation. Templeton Asset Management Ltd. Templeton Foreign VIP Fund – Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC Templeton Global Bond VIP Fund – Class 2 Seeks high current income, consistent with preservation of capital, with capital appreciation as a secondary consideration. Franklin Advisers, Inc. INVESCO Invesco V.I. Core Equity Fund – Series I Seeks Long-term capital appreciation by investing primarily in equity securities of issuers throughout the world, including U.S. issuers. Invesco Advisers, Inc. Invesco V.I. Government Securities Fund – Series I Seeks total return, comprised of current income and capital appreciation. Invesco Advisers, Inc. Invesco V.I. International Growth Fund – Series I Seeks long-term growth of capital. Invesco Advisers, Inc. Invesco V.I. Managed Volatility Fund – Series I Seeks both capital appreciation and current income while managing portfolio volatility. Invesco Advisers, Inc. Invesco V.I. Small Cap Equity Fund – Series I Seeks long-term growth of capital. Invesco Advisers, Inc. JANUS ASPEN SERIES Janus Aspen Enterprise Portfolio – Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Global Research Portfolio– Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC JPMORGAN INSURANCE TRUST JPMorgan Insurance Trust Core Bond Portfolio – Class 1 Seeks to maximize total return. J.P. Morgan Investment Management Inc. JPMorgan Insurance Trust Intrepid Mid Cap Portfolio – Class 1 Seeks long-term capital. J.P. Morgan Investment Management, Inc. JPMorgan Insurance Trust Small Cap Core Portfolio – Class 1 Seeks capital growth over the long term. J.P. Morgan Investment Management Inc. 6 Variable Investment Option Investment Objective Summary Investment Adviser/Sub-adviser Unaffiliated Funds JPMORGAN INSURANCE TRUST JPMorgan Insurance Trust U.S. Equity Portfolio – Class 1 Seeks to provide a high total return from a portfolio of selected equity securities. J.P. Morgan Investment Management Inc. LAZARD RETIREMENT SERIES, INC. Lazard Retirement Emerging Markets Equity Portfolio – Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC Lazard Retirement International Equity Portfolio – Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC Lazard Retirement US Small-Mid Cap Equity Portfolio - Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Seeks capital appreciation. Massachusetts Financial Services Company MFS® Total Return Bond Series – Initial Class5 Seeks total return with an emphasis on current income, but also considering capital appreciation. Massachusetts Financial Services Company NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST Neuberger Berman AMT International Equity Portfolio – Class S Seeks long-term growth of capital by investing primarily in common stocks of foreign companies. Neuberger Berman Investment Advisers LLC Neuberger Berman AMT Short Duration Bond Portfolio – Class I Seeks the highest available current income consistent with liquidity and low risk to principal; total return is a secondary goal. Neuberger Berman Investment Advisers LLC Neuberger Berman AMT Socially Responsible Portfolio – Class I Seeks long-term growth of capital by investing primarily in the securities of companies that meet the Fund’s financial criteria and social policy. Neuberger Berman Investment Advisers LLC Neuberger Berman AMT Large Cap Value Portfolio – Class I Seeks long-term growth of capital. Neuberger Berman Investment Advisers LLC PIMCO VARIABLE INSURANCE TRUST PIMCO All Asset Portfolio – Administrative Class Seeks maximum real return, consistent with preservation of real capital and prudent investment management. Pacific Investment Management Company LLC/Research Affiliates, LLC PIMCO Long-Term U.S. Government Portfolio – Administrative Class Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. 7 Variable Investment Option Investment Objective Summary Investment Adviser/Sub-adviser Unaffiliated Funds T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. T. Rowe Price Personal Strategy Balanced Portfolio Seeks the highest total return over time consistent with an emphasis on both capital appreciation and income. T. Rowe Price Associates, Inc. T. ROWE PRICE INTERNATIONAL SERIES, INC. T. Rowe Price International Stock Portfolio Seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. T. Rowe Price Associates, Inc./T. Rowe Price International Ltd. 1 Formerly DWS Government & Agency Securities VIP 2 Formerly DWS High Income VIP 3 Formerly DWS Small Mid Cap Value VIP 4 Formerly DWS Unconstrained Income VIP 5 Formerly MFS® Research Bond Series The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all AST and PSF Funds benefit us financially because fees are paid to us or our affiliates by the AST and PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. A complete description of the Funds, their objectives and investment strategies can be found in the respective Fund prospectuses, which can be obtained by calling our Customer Service Center at (800) 562-9874. You should read the Fund prospectuses before you decide to allocate assets to a variable investment option. There is no assurance that the investment objectives of the Funds will be met. 8 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Executive GVUL The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.38% GVULSUP116 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to the AICPA Group Contract Prospectus (For Certificates effective on or before 12/31/2008) dated May 1, 2015 for Group Variable Universal Life Insurance Contracts The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.61% AICPASUP103 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to the AICPA Group Contract Prospectus (For Certificates effective on or after 1/1/2009) dated May 1, 2015 for Group Variable Universal Life Insurance Contracts The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.38% AICPA2SUP103 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for CBS Corporation The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.32% GVULSUP114 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Executive Group Plans The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.32% GVULSUP115 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Ingersoll Rand The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.61% GVULSUP117 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for JP Morgan Chase & Company The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan.More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.33% GVULSUP118 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for KPMG LLP Retirees and Terminated Partners Prior to 11/5/2003 The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.13% GVULSUP119 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Mayo Paid Life (A group Variable Universal Life Policy issued to Mayo Clinic) The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 2.32% GVULSUP120 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for The New Jersey Judicial Retirement System (JRS) The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.32% GVULSUP121 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Sears Holdings Corporation The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.03% GVULSUP122 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Sinclair Services The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.38% GVULSUP123 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Towers Watson Pennsylvania The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan.More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 0.85% GVULSUP124 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated February 12, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2015 for Group Variable Universal Life Insurance Contracts for Yellow Roadway The Board of Trustees of the PSF Money Market Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.37% to 0.34% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.34% 1.32% GVULSUP125
